Respondent was admitted to the Bar on March 8,1956 by the Appellate Division of the Supreme Court, First Judicial Department. By decision dated October 9, 1980, he was suspended by this court for a period of two years and until further order (Matter of Blum 78 AD2d 716). Petitioner now moves for an order striking respondent’s name from the roll of attorneys by reason of his failure to comply with an order of this court which directed him to appear for examination at petitioner’s offices on April 28, 1981 (thereafter adjourned at respondent’s request to June 3) relative to two inquiries concerning his professional conduct. In his letter of June 1, 1981 to petitioner, respondent, who presently resides in Florida, stated in part: “I do hereby unconditionally resign the New York State Bar * * * because I feel that I cannot afford both financially and emotionally to appear June 3rd for the purpose of the Ordered hearing”. Respondent’s attempted resignation is not accepted since it does not comply with the provisions of section 806.8 of our rules (22 NYCRR 806.8) dealing with resignation of attorneys. Petitioner’s motion is granted, respondent is disbarred and his name is struck from the roll of attorneys and counselors at law, effective immediately. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.